Case 1:19-cr-00850-JSR Document 83 Filed 10/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF AN APPLICATION

TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE

SOUTHERN DISTRICT OF NEW YORK

FOR USE IN A PROCEEDING OR TRIAL

x

 

The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
this Court, it is hereby

ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, “Devices’) listed below
into the Courthouse for use in a proceeding or trial in the action

captioned United States v. Parker H. Petit & William Taylor

 

, No, 19-cr-850

 

The date(s) for which such authorization is provided is (are) 10/26/2020 - 12/18/2020

 

 

 

 

Attorney Device(s)
SEE ATTACHED

2.

3.

 

 

 

(Attach Extra Sheet If Needed)

The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

4 2y/

“United States Judge

SO ORDERED:

Dated: (8/ 1Y¥/JoO

Revised: February 26, 2014

 

 

 

 

 
Case 1:19-cr-00850-JSR Document 83 Filed 10/14/20 Page 2 of 2

Electronic Device Request Attachment Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Cellular Phone

 

LAST, FIRST # OF TYPE OF REASON FOR DEVICE
DEVICES DEVICE
Weinreb, William 2 1 Laptop Computer | Defendant’s Attorney. Trial -
and | Phone United States v. Parker H. Petit
& William Taylor, 19-cr-00850
(JSR)
Burck, William 3 1 Laptop Computer, | Defendant’s Attorney. Trial -
1 Cellular Phone, United States v. Parker H. Petit
and 1 iPad & William Taylor, 19-cr-00850
(JSR)
Packard, Michael 2 1 Laptop Computer | Defendant’s Attorney. Trial -
and | Cellular United States v. Parker H. Petit
Phone & William Taylor, 19-cr-00850
(JSR)
Koffmann, Daniel 3 1 Laptop Computer, | Defendant’s Attorney. Trial -
} Cellular Phone, United States v. Parker H. Petit
and | iPad & William Taylor, 19-cr-00850
(JSR)
Marini, Kathleen 2 1 Laptop Computer | Defendant’s Attorney. Trial -
and | Cellular United States v. Parker H. Petit
Phone & William Taylor, 19-cr-00850
(JSR)
Grady, Danesha 2 1 Laptop Computer | Defendant’s Attorney. Trial -
and 1 Cellular United States v. Parker H. Petit
Phone & William Taylor, 19-cr-00850
(JSR)
Cates, Anastacia 2 1 Laptop Computer | Defendant’s Trial Paralegal. Trial
and 1 Cellular - United States v. Parker H. Petit
Phone & William Taylor, 19-cr-00850
(JSR)
Mooneyham, Patricia | 2 1 Laptop Computer | Defendant’s Trial Secretary. Trial
and 1 Cellular - United States v. Parker H. Petit
Phone & William Taylor, 19-cr-00850
(JSR)
McLeod, Raymond 3 2 Laptop Trial Consultant. Trial - United
Computers States v. Parker H. Petit &
1 Cellular Phone William Taylor, 19-cr-00850
(JSR)
Herrity, James 3 2 Laptop Trial Consultant. Trial - United
Computers States v. Parker H. Petit &

William Taylor, 19-cr-00850
(JSR)

 

08413-00001/12346588.2

Page 1 of 1

 

 

 

 

 

 

 
